     Case 3:21-cv-00015-DHB-BKE Document 1 Filed 02/15/21 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                              DUBLIN DIVISION

ARIEL CURTIS,                         )
                                      )
      Plaintiff,                      )
                                      )      CIVIL ACTION NO.
v.                                    )
                                      )
CORECIVIC, INC., THE                  )
CITY OF ALAMO, GA, and                )
CASSANDRA BONEY,                      )
                                      )
                                      )
                                      )      JURY TRIAL DEMANDED
      Defendants.                     )

                                  COMPLAINT

      COMES NOW Ariel Curtis (“Curtis”), Plaintiff herein, and files this

Complaint against the above-named Defendants, CoreCivic, Inc. (“CoreCivic”),

the City of Alamo, Georgia (d/b/a “the Police Department of the City of Alamo”)

(hereinafter “the City”), and Cassandra Boney (“Boney”), as follows:

Introduction

      The Fourth Amendment not only protects citizens from searches lacking a

proper foundation, but also protects citizens from searches which are conducted in

an unreasonable manner.

      Plaintiff Curtis, a corrections officer at CoreCivic’s Alamo, Georgia,

correctional facility with an exemplary work history, was improperly subjected to
     Case 3:21-cv-00015-DHB-BKE Document 1 Filed 02/15/21 Page 2 of 15




multiple strip searches, a seizure of her vehicle, and an intrusive cavity search by,

and at the direction of, a CoreCivic employee, after a metal detector at the front

gate which was known to malfunction improperly read a false positive as Plaintiff

walked through. Despite multiple pat downs of Plaintiff’s person and a search of

Plaintiff’s vehicle failing to discover any (presumably) metal contraband that the

known-to-be-faulty metal detector erroneously indicated metal on Plaintiff’s

person, Plaintiff was subjected to a multiple strip searches in the parking lot of the

Wheeler Correctional facility - in full view of the general public, her co-workers,

and the inmates at the correctional facility. Like the pat downs and the vehicle

searches before them, the strip searches failed to discover any contraband.

Nonetheless, Plaintiff soon thereafter found herself fully reclined in the driver’s

seat of her car, pants around her ankles (which were on the dashboard; one leg on

each side of the steering wheel), with two latex-glove-covered fingers inside her

vagina. Of course, no metal objects or other contraband was found.

      Defendants lacked proper cause to conduct vehicle, strip, and cavity

searches of Plaintiff, and the manner in which those searches were conducted not

only disregarded Plaintiff’s Fourth Amendment rights, but her dignity and value as

a human being.




                                           2
      Case 3:21-cv-00015-DHB-BKE Document 1 Filed 02/15/21 Page 3 of 15




      Accordingly, Plaintiff seeks damages, pre-judgment interest, costs

(including attorney’s fees), and equitable and declaratory relief to the fullest extent

allowed by law.

I.    THE PARTIES

1.    Plaintiff Ariel Curtis is, and at all times material hereto has been, a female

citizen of the United States and a resident of Broxton, Georgia. Plaintiff was an

employee of Defendant CoreCivic, Inc. at all times material hereto

2.    Defendant CoreCivic, Inc. is a for-profit corporation providing correctional

and detention services for the State of Georgia. CoreCivic is a Maryland

corporation operating under federal tax laws as a Real Estate Investment Trust,

with its principal place of business located at 5501 Virginia Way, Brentwood,

Tennessee 37027. CoreCivic owns and operates the Wheeler Correctional Facility

where Plaintiff was employed and detained and searched. CoreCivic may be

served through its registered agent, Russell Clark, located at 4 West Railroad Ave,

Alamo, GA 30411.

3.    Defendant the City of Alamo, Georgia is a municipality located in the State

of Georgia. The City of Alamo operates from and maintains its main office at 5

Main Street, Alamo, Georgia 30411.




                                           3
      Case 3:21-cv-00015-DHB-BKE Document 1 Filed 02/15/21 Page 4 of 15




4.       Defendant Cassandra Boney was Plaintiff’s supervisor at CoreCivic, Inc.’s

Wheeler Correctional Facility, which is located within the jurisdiction of this

Court.

II.      JURISDICTION AND VENUE

5.       Plaintiff Curtis performed work for CoreCivic in Alamo, Georgia, within the

jurisdiction of this Court.

6.       At all times material herein, Defendant CoreCivic has been authorized to

conduct business within the State of Georgia, has transacted business in the State

of Georgia, employed Plaintiff in the State of Georgia, has regularly solicited

business and derived substantial revenue from goods used and/or services rendered

in the State of Georgia, and committed the acts or omissions which are the subject

of this litigation in the State of Georgia.

7.       At all times material herein, the City Defendant has been authorized to

conduct business within the State of Georgia, has transacted business in the State

of Georgia, has regularly solicited business and derived substantial revenue from

goods used and/or services rendered in the State of Georgia, and committed the

acts or omissions which are the subject of this litigation in the State of Georgia.

8.       Venue for this action is proper in this district and division pursuant to 28

U.S.C. § 1391 because Plaintiff resides in this judicial district, a majority of the

events and omissions giving rise to the claims herein occurred in this judicial


                                              4
       Case 3:21-cv-00015-DHB-BKE Document 1 Filed 02/15/21 Page 5 of 15




district, and the employment at issue and events giving rise to the claims herein

occurred in this district and division.

9.     This Court has jurisdiction of Plaintiff’s federal claims pursuant to 28 U.S.C.

§ 1331. This Court has jurisdiction of Plaintiff’s state claims pursuant to 28 U.S.C.

§ 1367.

III.   FACTS SUPPORTING PLAINTIFF’S CLAIMS

10.    Plaintiff has been a correctional officer for CoreCivic’s Wheeler

Correctional Facility since March of 2020. Plaintiff was previously employed as a

correctional officer in Coffee County, Georgia, from 2015-2017, and the City of

Waycross, Georgia, from 2017-2018, before a medical condition caused her to take

a two-year hiatus from work.

11.    On Sunday, October 4, 2020, Plaintiff attempted to enter the Wheeler

Correctional Facility prior to her shift. The metal detector through which she

walked on her way into work indicated that Plaintiff had metal on her person. This

particular metal detector had a history of false positives, including having, as

recently as the day prior (Saturday, October 3, 2020), indicated the presence of

metal on an individual when no individuals were walking through, or even close to,

the metal detector.




                                          5
      Case 3:21-cv-00015-DHB-BKE Document 1 Filed 02/15/21 Page 6 of 15




12.    Pursuant to CoreCivic’s written policy, “any individual entering the facility

who cannot clear the metal detector shall be pat searched to determine the reason

for failure.”

13.    Pursuant to the facility’s policies and procedures, a facility employee,

Sergeant Sharon Creamer, conducted a pat-down of Plaintiff. Sergeant Creamer

found no metal objects.

14.    Sergeant Creamer called Captain Cassandra Boney, who arrived at the

screening area. Thereafter, Creamer and Boney instructed Plaintiff to walk with

them into the parking lot.

15.    Boney then instructed Plaintiff to pull her pants down. Plaintiff, who was

not wearing underwear at the time, complied. After the strip search of Plaintiff in

the CoreCivic parking lot failed to uncover any metal objects or contraband, Boney

searched Plaintiff’s vehicle despite the fact that Boney and Creamer had been with

Plaintiff the entire time and there was, therefore, no opportunity for Plaintiff to

have moved any suspected metal object or contraband from her person to her

vehicle. Boney’s search of Plaintiff’s vehicle uncovered no contraband. Captain

Boney then demanded, and took possession of, the keys to Plaintiff’s vehicle, a

2005 black Chevrolet Tahoe.

16.    Boney and Creamer then instructed Plaintiff to return to the building, where

Plaintiff again walked through the metal detector, which, unlike earlier that


                                           6
      Case 3:21-cv-00015-DHB-BKE Document 1 Filed 02/15/21 Page 7 of 15




morning, did not indicate any metal on Plaintiff’s person. Boney then instructed

one of Plaintiff’s co-workers to contact the City of Alamo Police Department and

inform them that they needed an officer sent to search a CoreCivic employee.

17.   When Alamo Police Department Officer K. Zanders arrived, she was

informed by Captain Boney that “Ms. Ariel Curtis had contraband on her person”

and that a search of Plaintiff, and Plaintiff’s vehicle, was required. Boney’s

statement to Officer Zanders was false.

18.   Officer Zanders thoroughly searched Plaintiff’s vehicle and found no

contraband.

19.   Despite multiple pat-downs and multiple searches of Plaintiff’s vehicle,

none of which indicated the presence of any illicit metal objects or other

contraband, Captain Boney requested that Officer Zanders conduct another strip

search of Plaintiff. Instead of taking Plaintiff to a private screening area,

bathroom, or even a covered enclosure, Officer Zanders conducted a strip search of

Plaintiff in the public parking lot of CoreCivic’s Wheeler Correctional facility.

While sitting in the front seat of her vehicle, with the door open and facing the

entry of the correctional facility, Plaintiff was instructed to pull her pants down to

her ankles and place her legs on top of her dashboard, with one leg positioned on

each side of the steering wheel. Not wearing underwear, Plaintiff was exposed to

each and every inmate, coworker, or guest of the facility who happened to be in, or


                                           7
      Case 3:21-cv-00015-DHB-BKE Document 1 Filed 02/15/21 Page 8 of 15




look into, the parking lot. Having found no metal objects or contraband during the

pat downs, vehicle searches, and strip searches, Officer Zanders then put on a pair

of latex gloves and inserted two fingers into Plaintiff’s vagina. No illicit metal

objects or contraband was ever found on Plaintiff’s person, in Plaintiff’s vehicle, or

inside Plaintiff’s vagina.

20.    One inmate at the facility later told Plaintiff that “[He] thought [Plaintiff]

was going to jail, but then saw [Plaintiff] drive away.”

21.    One correctional officer pulled into the parking lot informed Plaintiff that

another CoreCivic employee had recently registered a false positive on the same

metal detector, but Captain Boney allowed her to enter the facility without being

patted down or otherwise searched.

22.    Captain Boney then told Plaintiff she could not return to work until Plaintiff

spoke with investigator Karen Shepherd.

23.    Boney then returned Plaintiff’s car keys and Plaintiff allowed to leave the

facility.

24.    Plaintiff attempted to call the warden and assistant warden of the Wheeler

Correctional facility, but did not receive any response. Investigator Shepherd

called Plaintiff two days later, on Tuesday, October 6, 2020.

25.    On November 5, 2020, Plaintiff Curtis sent a Notice of Claims and

Litigation Hold Notice to CoreCivic, to which she received no response.


                                            8
        Case 3:21-cv-00015-DHB-BKE Document 1 Filed 02/15/21 Page 9 of 15




26.     Plaintiff Curtis sent an ante litem notice to the Police Department for the

City of Alamo, Georgia, through the Mayor of the City of Alamo, Georgia, via

certified mail, return receipt requested, on December 15, 2020. That notice was

received by the City of Alamo on December 21, 2020. Plaintiff received no

response to her ante litem notice.

IV.     PLAINTIFF’S CLAIMS

        Count One (against all Defendants): Violation of Plaintiff’s Fourth
      Amendment Rights resulting from the lack of proper cause to perform a
              search and seizure of Plaintiff’s person and property

27.     The Fourth Amendment to the United States Constitution protects persons

from being subject to a search and seizure without reasonable suspicion that such

search and seizure would uncover evidence of criminal activity.

28.     Following a false-positive reading by a metal detector which was known to

elicit false readings, Plaintiff was subjected to multiple pat downs. None of these

pat downs uncovered any illicit metal objects or other contraband. These pat

downs were conducted to discover potential criminal activity, not to search for any

property which may have belonged to the prison.

29.     After the pat downs failed to uncover any metal objects on Plaintiff’s person,

the Defendants had no reasonable basis upon which to believe Plaintiff was hiding

any metal objects in her vehicle or on her person that would require multiple

vehicle or strip searches or a cavity search. Defendants never identified what


                                           9
       Case 3:21-cv-00015-DHB-BKE Document 1 Filed 02/15/21 Page 10 of 15




metal objects they allegedly believed were in Plaintiff’s car or person. No warrant

was sought or obtained prior to conducting strip, vehicle, and cavity searches of

Plaintiff.

30.     There was no reasonable basis for Boney to personally conduct a strip search

of Plaintiff in the parking lot.

31.     There was no reasonable basis for Boney to conduct a search of Plaintiff’s

vehicle.

32.     There was no reasonable basis for Boney to take Plaintiff’s car keys.

33.     There was no reasonable basis for the Alamo Police Department to conduct

a search of Plaintiff’s vehicle.

34.     There was no reasonable basis for the Alamo Police Department to conduct

a strip search of Plaintiff in the parking lot of CoreCivic’s Alamo, Georgia,

facility.

35.     There was no reasonable basis for the Alamo Police Department to conduct

a cavity search of Plaintiff in the parking lot of CoreCivic’s Alamo, Georgia,

facility.

       Count Two (against all defendants): Violation of Plaintiff’s Fourth
      Amendment Rights resulting from the manner in which the search and
           seizure of Plaintiff’s person and property was conducted

36.     The Fourth Amendment protects citizens from the manner in which searches

and seizures are conducted.


                                          10
      Case 3:21-cv-00015-DHB-BKE Document 1 Filed 02/15/21 Page 11 of 15




37.    Assuming, arguendo, that Defendant CoreCivic had proper cause to search

Plaintiff, there was no reasonable purpose for Defendants CoreCivic and the Police

Department to conduct a multiple vehicle and strip searches, and a cavity search, in

a public parking lot.

38.    Following the failure of Defendants to find any metal objects or contraband

on Plaintiff during multiple strip and vehicle searches, there was no reasonable

purpose for conducting a cavity search (with vaginal penetration) in a public

parking lot without proper safeguards being taken to protect Plaintiff’s dignity.

39.    The repeated searches to which Plaintiff was subjected were demeaning,

dehumanizing, undignified, humiliating, terrifying, embarrassing, and signified

degradation and submission of Plaintiff by Defendants.

                                Count Three:
 Negligent Training, Negligent Supervision, Negligent Retention, and Failure
        to Implement Effective Policies (against Defendant CoreCivic)

40.    Defendant CoreCivic entrusted certain duties, including the search of all

employees, to certain employees.

41.    Therefore, Defendant CoreCivic had a duty to exercise reasonable care in

training, supervising, and disciplining such employees in exercising their duties.

The need for such training was and is obvious from the nature of the

responsibilities entrusted to such employees.




                                         11
       Case 3:21-cv-00015-DHB-BKE Document 1 Filed 02/15/21 Page 12 of 15




42.     Defendant CoreCivic deliberately failed to implement and enforce

procedures that employees need to ensure the constitutional validity of searches of

its employees.

43.     CoreCivic’s negligent training, negligent failure to train, failure to properly

supervise, and failure to implement policies resulted in the unconstitutional

searches of the Plaintiff.

44.     As of the date of Boney’s unlawful searches and seizures of Plaintiff, a

number of complaints had been lodged against her by CoreCivic employees.

45.     CoreCivic knew, or should have known, of Boney’s propensity to harass her

co-workers.

46.     Accordingly, CoreCivic should never have allowed Boney to remain in a

position of authority which led to the unlawful deprivation of Plaintiff’s rights

when she was subjected to multiple invasive searches of her person and vehicle,

including, but not limited to, strip searches and a cavity search in a public parking

lot.

47.     CoreCivic’s decision to allow Boney to remain in a supervisory position

following multiple complaints indicate a failure by CoreCivic to fulfill its duty of

ordinary care to its employees, including Plaintiff.

48.     As a result of CoreCivic’s negligence, Plaintiff suffered injuries described in

the preceding paragraphs of this Complaint.


                                           12
      Case 3:21-cv-00015-DHB-BKE Document 1 Filed 02/15/21 Page 13 of 15




Count Four (against the City of Alamo): Negligent Training in violation of 42
                                U.S.C. § 1983

49.    The City’s failure to train its officers, including, but not limited to, Officer

Zanders, as to the proper evidentiary threshold and manner in which strip and

cavity searches are to be performed amount to a deliberate indifference to the

rights of the persons with whom those officers come into contact, including, but

not limited to, Plaintiff.

50.    The City’s failure to train its employees/officers as to the proper manner in

which strip searches are to be performed amount to a deliberate indifference to the

rights of the persons with whom the City’s officers come into contact, including,

but not limited to, Plaintiff.

                 Count Four (against Defendant Boney):
 Improper deprivation of rights under color of law in violation of 42 U.S.C. §
                                   1983

51.    Boney’s unreasonable search of Plaintiff’s vehicle and person were intended

to cause harm to Plaintiff, and ultimately led to a deprivation of Plaintiff’s Fourth

Amendment rights.

52.    Boney’s repeated, and unsubstantiated, allegations to third parties regarding

Plaintiff’s possession of contraband were intended to cause harm to Plaintiff’s

professional and personal reputations, and ultimately led to a deprivation of

Plaintiff’s Fourth Amendment rights.



                                           13
      Case 3:21-cv-00015-DHB-BKE Document 1 Filed 02/15/21 Page 14 of 15




53.    Boney, under color of state law, purposefully deprived Curtis of her right to

be free from unlawful search and seizure by subjecting Plaintiff to strip and vehicle

searches, and by unlawfully seizing possession of Plaintiff’s vehicle.

54.    Defendant Boney’s actions against Curtis lacked a rational relationship to a

legitimate state interest.

Count Five (against Defendant Boney): Intentional Infliction of Emotional
Distress

55.    Defendant Boney intentionally engaged in conduct which was extreme and

outrageous and which was certain to cause emotional distress to Plaintiff and did in

fact cause distress to Plaintiff by: strip searching Plaintiff in a public parking lot,

searching Plaintiff’s vehicle, taking Plaintiff’s car keys so Plaintiff could not leave

the premises, and by requesting that Plaintiff be strip searched by the City of

Alamo Police Department.

56.    Defendant Boney knew or reasonably should have known that her conduct

would cause Plaintiff to suffer emotional distress.

57.    Plaintiff is entitled to recover both actual and punitive damages against

Defendant Boney, as well as attorneys’ fees, for the emotional distress Defendant

Boney has inflicted upon her.

V.     RELIEF SOUGHT

       Plaintiff Curtis seeks a judgment against Defendants granting Plaintiff Curtis

compensatory, statutory, exemplary, and punitive damages, interest, liquidated
                                           14
      Case 3:21-cv-00015-DHB-BKE Document 1 Filed 02/15/21 Page 15 of 15




damages, attorneys’ fees, costs of litigation, and any and all additional relief as an

empaneled jury and this Court deem appropriate.

VI.    CONCLUSION

       WHEREFORE Plaintiff respectfully requests a trial by jury on all of

Plaintiff’s claims which are so triable, and that judgment be entered in Plaintiff’s

favor and against Defendants on all counts set forth above. 1


       Respectfully submitted this 15th day of February, 2021.

                              /s/ Tyler B. Kaspers
                              Tyler B. Kaspers, Ga. Bar No. 445708
                              THE KASPERS FIRM, LLC
                              152 New Street, Suite 109B
                              Macon, GA 31201
                              404-944-3128 (Phone)
                              tyler@kaspersfirm.com




1
 A Civil Action Cover Sheet is attached hereto as “Exhibit 1,” and Summonses for
each respective defendant are attached as “Exhibits 2-4.”
                                          15
